' McCulloch, C. J., (dissenting). It is evident to my mind that the Legislature never intended to allow stay of a judgment or decree for recovery of money of the plaintiff in judgment, which the defendant has received and holds in a fiduciary capacity. It is certainty foreign to the spirit of the law to allow a guardian, executor or administrator to stay a judgment for recovery of money belonging to the estate of the ward or decedent which came into his hands, and I think sufficient is found in the letter of the statute to forbid it. The thing is so shocking to all sense of justice that the intention to allow it should not be attributed to the lawmakers unless it is plain from the language used. The word “agent” is one of broad significance, and its meaning is suceptible of being greatly broadened in order to carry out the obvious intention of its use. Wynegar v. State, 157 Ind. 577; Wilson v. Menechas, 40 Kan. 648; Norfolk & W. Ry. Co. v. Cottrell, 83 Va. 512; Porter v. Hermann, 8 Cal. 619. In Wilson v. Menechas, supra, the Kansas court held that a statute authorizing the affidavit in replevin suits to be made by an agent included the natural or appointed guardian of a minor, the court saying: “An agent is one who has been intrusted with the business of another; a guardian is one who is entitled to the custody of the property of an infant. * * * We believe the guardian, either the natural or one appointed for the conduct of the action, will be the proper party to make an affidavit in replevin.”